       Case 3:20-cv-00187-VLB Document 97-2 Filed 08/16/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF CONNECTICUT

U.S. EQUAL EMPLOYMENT                         )
                                              )
OPPORTUNITY COMMISSION,
                                              )
             Plaintiff,                       )
                                              ) Civil Action No. 3:20-cv-00187
             v.                               ) (VLB)
                                              )
                                              ) August 16, 2021
YALE NEW HAVEN HOSPITAL, INC.,
                                              )
                                              )
                  Defendant.

               DECLARATION OF CAITLIN D. BROWN IN SUPPORT
              OF THE EEOC’S MOTION FOR A PROTECTIVE ORDER

      I, Caitlin D. Brown, declare:

      1.    I am a Trial Attorney for the U.S. Equal Employment Opportunity

Commission (the “EEOC,” or “Commission”), and am one of the Trial Attorneys

representing the Commission in this matter. I make this Declaration in support of

the EEOC’s Motion for a Protective Order.

      2.    On July 7, 2021, Christopher DeGroff, counsel for Defendant in this

matter, wrote to the EEOC regarding its need to depose Aggrieved Individuals in

this phase of discovery, asserting that “there are several topics only the Affected

Individuals can shed light on,” including “for those whose neuropsychological

testing revealed a level of impairment, were those Aggrieved Individuals later

diagnosed with a related cognitive condition, details of those conditions, and their

impact?”

      3.    On July 15, 2021, counsel for the EEOC conferred by phone with

counsel for Defendant, including Christopher DeGroff and Mary Gambardella,
         Case 3:20-cv-00187-VLB Document 97-2 Filed 08/16/21 Page 2 of 2




regarding certain topics upon which it sought deposition testimony, including that

referenced above, and the concerns they raised for the EEOC.

      4.     The parties were unable to resolve their dispute regarding the topic

described in paragraph 2.



I declare under penalty of perjury under the laws of the United States that the

foregoing is true and correct and that this declaration is executed on August 16,

2021, in New York, New York.



Dated:       August 16, 2021


                                     /s/ Caitlin D. Brown
                                     Caitlin D. Brown




                                           2
